 PLASTERS LOCAL UNION NO. 79565Plasterers Local UnionNo. 79,Operative Plasterersand Cement Masons International Association ofHouston,TexasandSouthwestern ConstructionCompanyPlasterers Local UnionNo. 79,Operative Plasterersand Cement Masons International Association ofHouston,TexasandMartini Tile and TerrazzoCompany'Cases 23-CD-133 and 23-CD-137JUNE 27, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAUponchargesfiledon January 30, 1967, andFebruary 7, 1967, by Southwestern ConstructionCompany,hereincalledSouthwestern, and onMarch 17, 1967, by Martini Tile and TerrazzoCompany,hereincalled Martini, the General Coun-sel of theNational LaborRelationsBoard, by theRegionalDirector forRegion23, issued a com-plaint on September14, 1967, againstPlasterersLocal Union No. 79, Operative Plasterers and Ce-ment Masons International Association of Houston,Texas,herein called the Respondent,alleging thatthe Respondent had engaged in and was engaging inunfair labor practices within the meaningof Section8(b)(4)(i)and (ii)(D) of the National Labor Rela-tionsAct, asamended.In substance, the complaintallegesthat theRespondentviolated the Act by en-gaging in picketingand otheractivitiesat the M. D.Anderson Library project,Houston,Texas, and atthe Rainbo Baking Company,Houston,Texas, withan object of forcingor requiringSouthwesternand/or itssubcontractor, Texas State Tile and Ter-razzo,Inc., hereincalled Texas Tile, and Martini, toassign thework of applyingto walls a coatof Port-land cementmortar uponwhich tile was to be in-stalled toemployees representedby the Respon-dent, rather thanto employees representedby Tile,Terrazzoand Marble SettersLocal Union No. 20,Bricklayers,Masons and Plasterers InternationalUnion of America, AFL-CIO,hereincalled the TileSetters.The Respondent filed ananswer admittingcertain allegations of the complaint and denyingcertainotherallegations.On October 30, 1967, at ahearing held pursuantto the complaint and notice of hearing, the partiesagreed to submit this proceeding directly to theBoard for the issuance of findings of fact, conclu-sions of law, and a Decision and Order. It wasagreed that the entire record in this case shall con-sist of. the Decision and Determination of Disputes,the transcript of testimony, exhibits, and formalpapers in the prior 10(k) proceeding,' and thetranscript, exhibits, and formal papers in the presentproceeding. The parties waived a hearing before aTrial Examiner, the making of findings of fact andconclusions of law by a Trial Examiner, and the is-suance of a Trial Examiner's Decision. On April 22,1968, the General Counsel filed a motion totransfer case to the Board. On April 24, 1968, theBoard granted the motion.3The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. Briefs were filed by the Respon-dents and jointly by Texas Tile, Martini, the TileSetters and the Intervenors, which have been dulyconsidered.Upon the entire record in these cases, the Boardmakes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSThe parties stipulated that:A. Texas Tile, a Texas corporation with its prin-cipaloffice and place of business located inHouston, Texas, is engaged in the business of in-stalling tile and terrazzo.During the 12-monthperiod prior to the hearing Texas Tile purchasedand received goods, materials, and supplies valuedin excess of $50,000, which materials were shippedfrom points outside the State of Texas directly toTexas Tile at points within the State of Texas.B.Martini,a Texas corporation with its principaloffice and place of business located in Houston,Texas,isengaged in the business of installing tileand terrazzo.During the,12-month period prior tothe hearing Martini purchased and received goods,materials, and supplies valued in excess of$50,000,'On October10, 1967,Associate Chief Trial Examiner Charles WSchneider granted a motion for intervention to the following organizations:Bricklayers,Masons and Plasterers International Union of America; Inter-national Association of Marble,Slate,and Stone Polishers,Rubbers andSawyers,Tile and Marble Setters'Helpers,and Marble Mosaic and Terraz-zo Workers'Helpers;and Tile Contractors'Association of America,Incor-porated.rOn August 22, 1967,in a proceeding pursuant to Section 10(k), theBoard issued its Decision and Determination of Disputes(167 NLRB 185),in which the Board concluded that employees of Texas Tile and Martinirepresentedby the TileSetterswere entitled to perform the work indispute.At no time since the issuance of the Board's Decision and Deter-mination of Disputes has the Respondent given written notification to theRegional Director for Region 23 that it would refrain from forcing orrequiring TexasTile and/orMartini,by means proscribed in Section8(b)(4)(D),to assign the work in dispute to plasterers rather than tileset-ters.8 Pursuant to the provisions of Section 3(b) of the National Labor Rela-tions Act,as amended,the NationalLaborRelations Board has delegatedits powers in connection with these cases to a three-member panel.172 NLRB No. 77 566DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich materials were shipped from points outsidethe State of Texas directly to Martini at pointswithin the State of Texas.We find that Texas Tile and Martini are engagedin commerce within the meaning of Section 2(6)and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.requiring Texas Tile to change the assignment ofthe disputed work from its own employees, whowere members of or represented by the Tile Setters,to employees who were members of or representedby the Respondent.B.The Rainbo Job11.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find, that thePlasterers and the Tile Setters are labor organiza-tions within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The M. D. Anderson Library JobIn 1965,Southwestern,a general contractor, en-tered a contract with the University of Houston toconstruct an addition to the M. D. Anderson Libra-ry. Southwestern let a subcontract for the tile andterrazzowork to Texas Tile, which commencedwork in August 1966. Texas Tile has a collective-bargaining agreement with the Tile Setters and as-signed the work to employees represented by theTile Setters. At the outset of work in August 1966,the TileSetters beganto apply a coat of Portlandcement mortar to receive tile. The Respondentclaimed the work. The matter was sent to the Na-tional Joint Board for the Settlement of Jurisdic-tional Disputes.On November 10, 1966, the JointBoard rendered a decision awarding the disputedwork to the Respondent. Texas Tile was not boundby the Joint Board decision. The record shows, andwe find, that thereafter, the Respondent, throughits representative, George Longshore, made severalattempts to obtain the work in question but TexasTile and the Tile Setters refused to accede to its de-mands.On January 24, 1967, the Respondentestablisheda picket at the jobsite. The picket signread as follows:PlasterersLocal 79 protest the refusal ofTexas State Tile and Terrazzo to comply withthe National Joint Board. Local Union 79 doesnot intend by this picket line to induce or en-courage the employees of any other employerto engage in a strike or concerted refusal towork.In fact, all crafts working on the job honored thepicket,causinga complete work stoppage. Thepicket was removed after an injunction was grantedby the United States District Court for the SouthernDistrict of Texas, Houston Division, on February20, 1967. We further find that the Respondent en-gaged in such picketing with an object of forcing orMartini has a contract with the Rainbo BakingCompany in Houston, Texas, to furnish labor andmaterials for the installation of ceramic tile. Martinidelivereditsmaterialsto the jobsite on or aboutMarch 14, 1967, and began work the next day.Martini has a collective-bargainingagreement withthe Tile Setters andassignedthe work in dispute toemployees represented by the Tile Setters.On the morning of March 17, 1967, the Respon-dent established a picket line at the jobsite. Thepicket sign read as follows:PlasterersLocal No. 79, protests substan-dard conditions Martini Tile Co., Inc., LocalUnion 79 does not intend by this picket line toinduce or encourage the employees of anyother employer to engage in a strike or a con-certed refusal to work.Shortly after the establishment of the picket, offi-cials of Rainbo requested Martini to remove its em-ployees from the premises. Martini complied and awork stoppage ensued. Thereafter, the Respondentremoved the picket and picketing was not resumedalthough Martini returned and continued work onthe job. Respondent has stipulated, and we find,that the Respondent engaged in such picketing withan object of forcing or requiring Martini to changethe assignment of the disputed work from its ownemployees, who were members of or representedby the Tile Setters, to employees who were mem-bers of or represented by the Respondent.C. Respondent's ContentionsThe Respondent's defense herein, as argued in itsbrief, is in the nature of a request for reconsidera-tion of the Board's Decision and Determination ofDisputes issued in the 10(k) proceeding. It argues,inter alia,that the word "parties" as used in Sec-tion 10(k) does not mean the Employer and thetwo Unions or groups of employees claiming thework in dispute need agree upon a method for thevoluntary adjustment of the dispute for the Boardto quash the notice ofhearing,but only that thetwo Unions or groups of employees need agreeupon such a method of adjustment, and that sinceRespondent and the Tile Setters are both subject tothe Joint Board's jurisdiction, the notice of hearingshould have been quashed. We reiterate, however, PLASTERS LOCAL UNION NO. 79567our consistent interpretationof Section 10(k) thatthe employercontrollingthe workassignment aswell as the rival unionsinvolved comprise the"partiesto such dispute,"and all mustapprove andenter intoa voluntaryadjustmentprocedure inorder to precludea hearing and determination pur-suant tothatsection.4Moreover, we note that theBoard's longstanding interpretationof this aspect ofSection 10(k) was neither questionednor disturbedwhen the NationalLaborRelationsAct was mostrecentlyamended byCongressin1959.Ac-cordingly,we find nomerit in thiscontention of theRespondent.We have examined the remaining ar-guments in supportof theRespondent'sposition,and also find nothingtherein which was not previ-ouslyconsideredby theBoard.We perceive noreason for distrubingthe priorDecisionand Deter-mination of Disputes.5On the basis of the foregoingfacts,and the entirerecord in these cases,we find that the Respondent'spicketingof the M. D. Anderson and Rainbo pro-jects as describedabove was for a proscribed objectand in violationof Section 8(b)(4)(i) and (ii)(D).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE2.The Respondent and the Tile Setters are labororganizations within the meaning of Section 2(5) ofthe Act.3.By its picketing at the M. D. Anderson Libra-ry job, Houston, Texas, with an object of forcing orrequiringTexas Tile to assign certain work (apply-ing a coat of Portland cement mortar to walls onwhich tile was to be installed) to employeesrepresented by the Respondent rather than to em-ployees represented by the Tile Setters, theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and(ii)(D) of the Act.4.By its picketing of the Rainbo Baking Com-pany job, Houston, Texas, with an object of forcingor requiring Martini to assign certainwork (apply-ing a coat of Portland cement mortar to walls onwhich tile was to be installed) to employeesrepresentedby theRespondent rather than to em-ployees represented by the Tile Setters, theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and(ii)(D) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.The activities of the Respondent set forth in sec-tion 3, above, occurring in connection with theoperations described in section 1, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerceand the free flowthereof.V.THE REMEDYHaving found that the Respondent violated Sec-tion8(b)(4)(i) and (ii)(D) of the Act, we shallorder it to cease and desist therefrom and take cer-tain affirmative action designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.TexasTile and Martini are engaged in com-merce within the meaning of Section2(6) and (7)of the Act.IUnited Association of Journeymen and Apprentices of the Plumbing andPipefttting bidustry of the United States and Canada. Local 428, AFL(PhiladelphiaAssociation),108 NLRB 186, 195-198;United Brotherhoodof Carpenters and Joiners of America, Local 1622 (O R. Karst),139 NLRB591. See also our Decision in the prior 10(k) proceeding,167 NLRB 185,and the cases cited in fn 4 therein'By motions made on February 21, 1968,to correct record on materialomissions,and onMay 22,1968, to correct 10 (k) record on material mis-statement,Texas Tile, Martini,and the Tile setters seek to supplement theORDERPursuant to Section 10(k) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, Plasterers Local Union No. 79, OperativePlasterers and Cement Masons International As-sociation of Houston, Texas, its officers, agents,and representatives, shall:1.Cease and desist from engaging in, or induc-ing or encouraging individualsemployed by TexasState Tile and Terrazzo, Inc., or Martini Tile andTerrazzo Company, or any other person engaged incommerce or in an industry affecting commerce toengage in, a strike or refusal in the course of theiremployment to use, manufacture, process, trans-port, or otherwise handle or work on any materialsor to perform any services; and from threatening,coercing,or restraining the aforesaid persons,where an object in either case is to force or requireTexas State Tile and Terrazzo, Inc., or Martini Tileand Terrazzo Company, to assign the work of ap-I0(k) record with various evidentiary matter that is in the nature of newevidence, which is not shown to be newly discovered and previouslyunavailableIt is clearlynot a "correction" of the10(k) record,or a sup-plying of evidence to fill an obvious omission in the record The motionsare hereby denied.Previously,on January 17, 1968, the Board denied amotion to reopen 10(k) record on issuance of nationwide order filed by theTile Setters and the two employers,on the ground,utter alta,that the asser-tion that the evidence offerred therein wasnewlydiscovered and previ-ously unavailable was unsupported 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDplying a coat of Portland cement mortar to wallsupon which tile is to be installed at the M. D. An-dersonLibrary andRainbo jobs,to employeesrepresented by the Respondent rather than to em-ployees representedby Tile,Terrazzo and MarbleSettersLocal Union No.20, Bricklayers,Masonsand Plasterers International Union of America,AFL-CIO.2.Takethe following affirmative action theBoard finds will effectuate the policiesof the Act:(a) Post at its business offices, meeting halls, andallother places where notices to employees arecustomarily posted,inHouston,Texas, copies ofthe attached notice marked"Appendix. 116Copies ofsaid notice,on forms provided by the RegionalDirector for Region 23, after being duly signed bythe Union's representative,shall be posted by theUnion immediately upon receipt thereof, and bemaintainedby it for60 consecutive days thereafter,in conspicuous places, including all places wherenoticestomembers are customarily posted.Reasonable steps shall be taken by the Union to in-sure that said notices are not altered, defaced, orcovered byany other material.(b) Sign and mail copies of said notice to theRegional Director for Region 23 for posting byTexas State Tile and Terrazzo, Inc., and MartiniTileandTerrazzoCompany, the Companieswilling,at locations where notices to its employeesare customarily posted.(c)Notify the Regional Director for Region 23,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.WE WILL NOT engage in, or induce or en-courage individuals employed by Texas StateTile and Terrazzo,Inc.,orMartini Tile andTerrazzo Company, or any other person en-gaged in commerce,or in an industry affectingcommerce,to engage in a strike or refusal inthe course of their employment to use, manu-facture,process, transport,or otherwise handleor work on any materials, or to perform anyservices; or threaten,coerce, or restrain theaforesaid persons,where an object in eithercase is to force or require Texas StateTile andTerrazzo,Inc., or Martini Tile and TerrazzoCompany, to assign the work of applying acoat of Portland cement mortar to walls onwhich tile is to be installed, at theM. D. An-derson Libraryjob orat the Rainbo BakingCompany,Houston,Texas,toemployeesrepresented by this Union,rather than to em-ployees representedby Tile,Terrazzo andMarbleSettersLocalUnionNo.20,Bricklayers,Masons and Plasterers Interna-tional Union of America,AFL-CIO.PLASTERERS LOCALUNION No. 79,OPERATIVE PLASTERERSAND CEMENT MASONSINTERNATIONALASSOCIATION OFHOUSTON, TEXAS(Labor Organization)DatedBy" In the event thatthis Orderis enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder"the words"a Decree of the United StatesCourt of AppealsEnforc-ing an Order -APPENDIXNOTICE TOALL OUR MEMBERSPursuantto a Decision and Order of the Na-tional LaborRelations Board and inorder to effec-tuate the policies of the NationalLaborRelationsAct, asamended,we hereby notify you that:(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard's Rgional Office, 6617 Federal Office Build-ing,515 Rusk Avenue, Houston, Texas 77002,Telephone 226-4296, if they have any questionsconcerning this notice or compliance with its provi-sions.